DETAILED ACTION
This Office action is in Response to the Amendment filed on 19 November 2020.  Claims 1-16 are pending in the application.  Claims 8-11 have been withdrawn from consideration. Claims 12-16 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-11 directed to an invention non-elected with traverse in the reply filed on 8/7/2019. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-7 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Tollefsen et al., US PG pub. 20180323358 A1, is related to a bonding structure.  Tollefsen et al., teach a first member (51, fig. 6); a second member (50, fig. 6) capable of being bonded to the first member (51, fig. 6); and a bonding part (31,32,33,6,5, fig. 5 and 6) interposed between a first bond surface at the first member (51, fig. 6) side and a second bond surface at the second member (50, fig. 6) side to bond the first member (51, fig. 6) and the second member (50, fig. 6), the bonding part (31,32,33,6,5, fig. 5 and 6) comprising: a bonding layer (33, fig. 6) composed of an intermetallic compound (paragraph [0114] a reinforcing layer composed of a third metal having higher ductility than that of the first metal; an intermediate layer composed of the first metal and interposed between the bonding layer and the reinforcing layer so as to be bonded to the bonding layer and the reinforcing layer; and a guide part composed of the intermetallic compound and provided at least at a part of an outer periphery of the bonding layer existing so as to correspond to the first bond surface, the guide part being directly connected to the reinforcing layer without the intermediate layer in between. This limitation, in the device arrangement as claimed in claim 1, is neither anticipated nor made obvious by the prior art of record. Claims 2-7 and 12-16 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822